*333ON REHEARING
Appellee, in its application for rehearing, contends that this court improperly took judicial notice of the fact that “any point seven miles north of Satsuma on Highway 43 must be in Mobile and not Pike County.” In support of its contention, appellee cites us to the case of Waters v. State, 117 Ala. 189, 23 So. 28, wherein the Supreme Court said:
“We cannot judicially know that that part of the ‘Columbia and Rocky Creek Road beginning at the forks of Rocky Creek and Dothan road, and running to the six-mile post toward Ashford, Ala.’ is in Henry County. There is no evidence in the record . . . that the road described is in said county.”
We consider the 1897 Supreme Court case of Waters v. State to be distinguishable from the case at bar. In the present case the road referred to is U. S. Highway 43, the only roadway bearing this name and number in the United States, the point of reference being Satsuma, an incorporated town in Mobile County, Alabama; whereas in Waters, the roads had local names, which could conceivably refer to more than one road, and the point of reference is a fork in the locally named roads.
Furthermore, the Supreme Court, since Waters, has taken judicial notice of the fact that a certain town is located in a certain county, and that a certain highway runs through a certain town. See Anniston Electric & Gas Co. v. Elwell, 144 Ala. 317, 42 So. 45; and Cole v. Gullatt, 241 Ala. 669, 4 So.2d 412. We can see no difference in noting these points and in noting their negatives. In other words, since we can judicially know that a highway runs through a certain town and not through others, we can also know that a highway runs through certain counties and not through others, or that a point to wit seven-tenths or seven miles from a certain town is located in a certain county.
Our Supreme Court has also said:
“It is customary for courts to take judicial knowledge of what ought to be generally known within the limits of their jurisdiction. This cognizance may extend far beyond the actual knowledge, or even memory of judges, who may therefore resort to such documents of reference, or other sources of information as may be at hand, and may be deemed worthy of confidence. . . . ”
Green v. Mutual Benefit Health & Accident Assn., 267 Ala. 56, 99 So.2d 694; Hodge v. Joy, 207 Ala. 198, 92 So. 171; Gordon v. Tweedy, 74 Ala. 232. This statement of the subject matter of judicial knowledge is both general and flexible enough to meet the changing character of modern society. Not only is society more mobile in 1973 than it was in 1897, but the location and direction of major highways of our state are more generally known within our statewide community than they were in 1897. We would also point out that the matter of which we have here taken judicial notice is subject to irrefutable verification by reference to the official maps of this state.
After taking judicial notice of the fact that the place of injury alleged in Count One and Count Two cannot be Pike County, we cannot say that Count Three alleges a cause of action for injuries occurring at a place different than those alleged to have occurred in Counts One and Two. Such is not apparent on the face of the complaint. Therefore the question of a new cause of action vel non is one for jury determination.
Opinion Extended.
Application for rehearing overruled.
WRIGHT, P. J., and HOLMES, J., concur.